     Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT         �UiR:--8      11 PH 12: 03
                                                                        !.LU I I , __
                             FOR THE DISTRICT OF WYOMING
                                                       11 .! r:r.; RET srn �uHs. CLCf<�
                                                                     ""
                                                                        ,F:,ef.r5PEH
                                                       1
                                                         ..   • .... 1



Civil Action No.    21 Cl\/ 2o -S
UNITED STATES OF AMERICA,

       Plaintiff,

v.

FLEUR DE LIS ENERGY, LLC, and
FDL OPERATING, LLC

       Defendants.



                    STIPULATION OF SETTLEMENT AND JUDGMENT


       WHEREAS, Plaintiff United States of America, on behalf of the United States

Environmental Protection Agency ("EPA"), has filed a Complaint concurrently with this

Stipulation of Settlement and Judgment ("Stipulation") against Defendants Fleur de Lis Energy,

LLC and FDL Operating, LLC (collectively "Defendants").

       WHEREAS, the Complaint seeks civil penalties for violations of the Clean Water Act

("Act"), arising from:

       (i)     Defendants' unauthorized discharge of: (a) approximately 113 barrels of crude oil

               and produced water on or about October 5, 2016 from well 02WC2SE34 located

                in Salt Creek Field, Natrona County, Wyoming; (b) approximately 12 barrels of

                crude oil and produced water on or about October 27, 2016 from well

                13WC1SE26 located in Salt Creek Field, Natrona County, Wyoming; (c)

                approximately 559 barrels of crude oil and produced water on or about August 12,
     Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 2 of 12




               2017 from an injection line located in Linch Complex Field, Johnson County,

               Wyoming; (d) approximately nine barrels of crude oil and produced water on or

               about January 3, 2018 from piping associated with LACT 11 located in Salt Creek

               Field, Natrona County, Wyoming; (e) approximately six ba!Tels of crude oil and

               produced water on or about May 21, 2018 from a well associated with LACT 11

               located in Salt Creek Field, Natrona County, Wyoming; and (f) approximately

               7,307 barrels of crude oil and produced water on or about May 27, 2018 from a

               flowline associated with LACT I I located in Salt Creek Field, Natrona County,

               Wyoming.

       (ii)    Defendants' failure to prepare adequate Spill Prevention Control and

               Countermeasure ("SPCC") plans for LACT 4, 5, 10, 11, and 20 in Salt Creek

               Field, Natrona County, Wyoming, and West-Sussex B-1 in Linch Complex Field,

               Johnson County, Wyoming (collectively the "Facilities"); and

       (iii)   Defendants' failure to prepare adequate Facility Response Plans (''FRPs") for

               LACT 4, 5, 10, and 11 in Salt Creek Field, Natrona County, Wyoming;

       WHEREAS, Defendants' responses to the unauthorized discharges were prompt and

adequate;

       WHEREAS, upon being informed by EPA that the SPCC plans and FRPs for the

facilities identified above were inadequate, Defendants submitted to EPA adequate SPCC plans

for the Facilities and adequate FRPs for LACT 4, S, 10, and 11;

       WHEREAS, Defendants do not admit any liability to the United States arising out of the

transactions or occurrences alleged in the Complaint, including whether any of the drainages or

other water features named in the Complaint fall within federal jurisdiction.


                                                 2
      Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 3 of 12




        WHEREAS, Plaintiff and Defendants (the "Parties") agree that settlement of this action

without litigation is in the public interest and that entry of this Stipulation is the most appropriate

means of resolving this action.

       NOW THEREFORE, before the talcing of any testimony, without the adjudication or

admission of any issue of fact or law except as provided in Paragraphs 1 and 2, and with the

consent of the Parties, it is hereby ORDERED, ADJUDGED, and DECREED:

        1.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1345, and 1355 and Sections 309(d) and 31 l(b)('J)(E) of the Clean Water Act,

33 U.S.C. §§ 1319(d) and 132l(b)(7)(E), and over the Parties. Venue is proper in this District

pursuant to 28 U.S.C. §§ 1391(b) and 1395(a) and Section 31l(b)('J)(E) of the Clean Water Act,

33 U.S.C. § 1321(b)(7)(E) because Defendants are doing business in Wyoming. For purposes of

this Stipulation, and any action to enforce this Stipulation, Defendants consent to this Court's

jurisdiction over this Stipulation and any such action, and over Defendants, and consent to venue

in this District.

        2.          Defendants agree that the Complaint states claims for which relief can be granted.

        3.          Within 30 days after entry by the   Court of this Stipulation, Defendants shall pay

the sum ofSl,900,000 to the United States as a civil penalty.

        4.          Defendants shall pay the civil penalty by FedWire Electronic Funds Transfer

(EFT) to the U.S. Department of Justice account, in accordance with instructions provided to

Defendants by the Financial Litigation Unit (''FLU'') of the United States Attorney's Office for

the District of Wyoming after entry. The payment instructions provided by the FLU will include

a Consolidated Debt Collection System ("CDCS'') number, which Defendants shall use to

identify all payments required to be made in accordance with this Stipulation. The FLU will


                                                        3
      Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 4 of 12




provide the payment instructions to Joe Nicholas, 5221 N O'Connor Blvd Suite 1100, Irving TX

75039, jnicholas@fdlenergy.com, on behalf of Defendants. Defendants may change the

individual to receive payment instructions on its behalf by providing written notice of such

change to the United States. Such monies are to be deposited in the Oil Spill Liability Trust Fund

pursuant to 33 .U.S.C. § 1321(s) and 26 U.S.C. § 9609(b)(8).

       5.      At the time of payment, Defendants shall send notice that payment has been made

to:

               a.      the National Pollution Funds Center by regular mail at CG National

       Pollution Funds Center (CF), U.S. Coast Guard Stop 7605, 2703 MLK Jr. Avenue, SE,

       Washington, D.C. 20593-7605; and

               b.      the United States by email at eescdcopy.enrd@usdoj.gov or regular mail at

       EES Case Management Unit, Environment and Natural Resources Division, U.S.

       Department of Justice, P.O. Box 7611, Washington, D.C. 20044-7611.

Such notice shall state that the payment is for the civil penalty owed pursuant to the Stipulation

in United States ofAmerica v. Fleur de Lis Energy, LLC et al. and shall reference the civil action

number assigned to this case, CDCS Number, and DOJ Case Number 90-5-1-1-12200.

       6.      If Defendants fail to pay the civil penalty when due, Defendants shall pay a

stipulated penalty of $1,000 for each day that the payment is late. Stipulated penalties shall begin

to accrue on the day after the civil penalty is due and shall continue to accrue until payment of

the civil penalty is made. Defendants shall pay any stipulated penalties within 30 days of

receiving the United States' written demand. Payment of any stipulated penalties shall be made

in the manner set forth in Paragraph 4, except that the notice required by Paragraph 5 shall state

that the payment is for stipulated penalties for late payment of the civil penalty. The United


                                                 4
       Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 5 of 12




States may in the unreviewable exercise of its discretion, reduce or waive stipulated penalties

otherwise due it under this Stipulation.

       7.      Interest shall accrue on the balance of any unpaid civil penalty and/or stipulated

penalties, as provided for in 28 U.S.C. § 1961, commencing on the day after the deadline for

paying such civil penalty and/or stipulated penalties.

        8.     The payment obligations of this Stipulation apply to and are binding upon

Defendants and their successors. Any change in ownership or corporate status shall not alter

Defendants' payment obligations under this Stipulation.

        9.      Defendants shall not deduct any penalties paid under this Stipulation in

calculating their federal, state, or local income tax.

       10.     Nothing in this Stipulation shall be construed to limit the United States from

seeking any remedy otherwise provided by law for Defendants' failure to pay the civil penalty or

any stipulated penalties when due.

        11.     This Stipulation resolves the civil claims of the United States against Defendants

for the violations alleged in the Complaint

        12.     Within 30 days after receipt of all amounts due under this Stipulation, the United

States shall provide notice to the Court that full payment has been made, at which time the civil

claims of the United States for the violations alleged in the Complaint shall be dismissed with

prejudice.

        13.     This Stipulation in no way affects the right of the United States to bring an action

for any violation not alleged in the Complaint

        14.     The Parties shall bear their own costs of this action, including attorneys' fees,

except that the United States shall be entitled to collect the costs (including attorneys' fees)



                                                    s
      Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 6 of 12




incurred in any action necessary to collect any portion of the civil penalty or any stipulated

penalties due but not paid by Defendants.

       15.     The Court retains jwisdiction to enforce this Stipulation until such time that the

United States provides notice of full payment pursuant to Paragraph 12.

       16.     This Stipulation constitutes the entire agreement between the United States and

Defendants and supersedes any prior agreements, discussions, or representations, oral or written,

concerning the settlement embodied herein.

       17.     Each undersigned representative of Defendants and the Assistant Attorney

General of the Environment and Natural Resources Division or his designee certifies that he or

she is fully authorized to enter into the terms and conditions of this Stipulation and to execute

and legally bind the Party he or she represents to this document

       18.     This Stipulation may be signed in counterparts, and its validity shall not be

challenged on that basis.

        19.    Each Defendant shall identify, on its attached signature page, the name, address,

telephone number, and email address of an agent who is authorized to accept service of process

by mail or email on its behalf with respect to all matters arising under or relating to this

Stipulation. Defendants agree to accept service in that manner and to waive the formal service

requirements set forth in Rules 4 and 5 of the Federal Rules of Civil Procedure and any

applicable Local Rules of this Court including, but not limited to, service of a summons.

Defendants need not file an answer to the Complaint in this action unless or until the Court

expressly declines to enter this Stipulation.

        20.    Defendants consent to entry of this Stipulation without further notice.




                                                   6
         Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 7 of 12




                                         ORDER

         As stipulated to and agreed by the Parties, IT IS SO ORDERED AND ADJUDGED.




Dated:    2 -//-Z-/                           Af�
                                      �
                                      rutedStates District Judge




                                              7
    Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 8 of 12




THE UNDERSIGNED PARTIES enter into this Stipulation and Order in the matter of United
States v. Fleur de Lis Energy, LLC and FOL Operating, LLC.


FOR THE UNITED STATES OF AMERICA:



Dated:   ---=-qi�(__,_0___._{Z, __
                                        Deputy Section Chief
                                        Environmental Enforcement Section
                                        U.S. Department of Justice




                                     �C.E��unrel��-
                                         Environmental Enforcement Section
                                         Environment and Natural Resources Division
                                         U.S. Department of Justice




                                        NICHOLASV
                                        Assistant United States Attorney




                                            8
     Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 9 of 12




THE UNDERSIGNED PARTIES enter into this Stipulation and Order in the matter of United
States v. Fleur de Lis Energy, LLC and FOL Operating, LLC.




                                                       ��:,2=
FOR THE U.S. ENVIRONMENTAL PROTECTION AGENCY:

                                         LAW RE NCE    DigL'rally signed by
                                                       LAWRENCESTARAELD
                                         STARFIELD
Dated: ________
                                        LAWRENCE E. STARFIELD
                                        Acting Assistant Administrator
                                        Office of Enforcement and Compliance Assurance
                                        U.S. Environmental Protection Agency


                                        ROSEMARIE KELLEY
                                        Director
                                        Office of Civil Enforcement
                                        Office of Enforcement and Compliance Assurance
                                        U.S. Environmental Protection Agency


                                         MARK POLLINS
                                         Director
                                         Water Enforcement Division
                                         Office of Civil Enforcement
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency


                                         KELLY ANN KACZKA BRANTNER
                                         Attorney-Adviser
                                         Water Enforcement Division
                                         Office of Civil Enforcement
                                         Office of Enforcement and Compliance Assurance
                                         U.S. Environmental Protection Agency




                                            9
     Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 10 of 12




TIIE UNDERSIGNED PARTIES enter into this Stipulation of Settlement and Judgment in the
matter of United States v. Fleur de Lis Energy, LLC and FDL Operating, LLC.



FOR THE U.S. ENVIRONMENTAL PROTECTION AGENCY REGION 8:



                                  DEBRA            Otg!tallyllgnedbyOEBRA
                                                   THOMAS
         1/25/2021                THOMAS           Date: 2021.01.25 14:56:58
Dated: _______                                     -arrt1

                                  DEBRAH. THOMAS
                                  Acting Regional Administrator
                                  U.S. Environmental Protection Agency, Region 8
                                  1595 Wynkoop Street
                                  Denver, Colorado 80202


                                     /s/ Elyana R. Sutin acting
Dated:     1/22/2021
                                  KENNETH C. SCHEFSKI
                                  Regional Counsel
                                  U.S. Environmental Protection Agency, Region 8
                                  1595 Wynkoop Street
                                  Denver, Colorado 80202

                                                    Digitally signed by Welner,

         1/19/2021                Weiner, Marc :2021.01.1908:37:24
Dated:                                              -oTOf1

                                  MARCWEINER
                                  Senior Assistant Regional Counsel
                                  U.S. Environmental Protection Agency, Region 8
                                  1595 Wynkoop Street
                                  Denver, Colorado 80202
   Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 11 of 12




THE UNDERSIGNED PARTIES enter into this Stipulation and Order in the matter of United
States v. Fleur de Lis Energy. LLC and FOL Operating. LLC.



FOR DEFENDANT FLEUR DE LIS ENERGY, LLC:



Dated:/-    /S- Z/
                                     iefExecutive Officer
                                  Fleur de Lis Energy, LLC




Dated:   _1-15-21
                                  ERIC P. WAECKERLIN
                                  Brownstein Hyatt Farber Schreck LLP
                                  410 Seventeenth Street, Suite 2200
                                  Denver, Colorado 80202
                                  (303) 223-1290
                                  ewaeckerlin@bhrs.com
                                  Counsel for FOL Operating, LLC
                                  (Agent for service of process pursuant to paragraph 19)




                                            11
   Case 0:21-cv-00020-SWS Document 7 Filed 02/12/21 Page 12 of 12




THE UNDERSIGNED PARTIES enter into this Stipulation and Order in the matter of United
States v. Fleur de Lis Energy, LLC and FOL Operating, LLC.



FOR DEFENDANT FDL OPERATING, LLC:



Dated: /- /�-      Z/
                                   hief Executive Officer
                                  FDL Operating, LLC




Dated:   1-15-21
                                  ERICP. WAECKERLIN
                                  Brownstein Hyatt Farber Schreck LLP
                                  410 Seventeenth Street, Suite 2200
                                  Denver, Colorado 80202
                                  (303) 223-1290
                                  ewaeckerl inr@bhrs.com
                                  Counsel for FOL Operating, LLC
                                  (Agent for service of process pursuant to paragraph 19)




                                            12
